Name: 2000/701/EC, Euratom: Council Decision of 7 November 2000 appointing a German member of the Economic and Social Committee
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2000-11-15

 Avis juridique important|32000D07012000/701/EC, Euratom: Council Decision of 7 November 2000 appointing a German member of the Economic and Social Committee Official Journal L 288 , 15/11/2000 P. 0025 - 0025Council Decisionof 7 November 2000appointing a German member of the Economic and Social Committee(2000/701/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 258 thereof,Having regard to the Treaty establishing the European Community, and in particular Article 258 thereof,Having regard to the Council Decision of 15 September 1998 appointing the members of the Economic and Social Committee for the period from 21 September 1998 to 20 September 2002(1),Whereas a member's seat on that Committee has fallen vacant following the resignation of Mr Michael Geuenich, of which the Council was informed on 23 June 2000;Having regard to the nominations submitted by the German Government,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole ArticleMr Ulrich Freese is hereby appointed a member of the Economic and Social Committee in place of Mr Michael Geuenich for the remainder of his term of office, which runs until 20 September 2002.Done at Brussels, 7 November 2000.For the CouncilThe PresidentD. Voynet(1) OJ L 257, 19.9.1998, p. 37.